Jackson, Chief Justice.
The defendant was convicted of burglary, and brings the ease here on assignments of error on the denial of a motion in arrest of judgment and another motion for a new trial.
1. A charge that the defendanta did then and there, unlawfully and with force and arms, the storehouse of one Jackson M. Neal, there situate, feloniously and burglari-. ously did break and enter, with intent the goods and chattels of the said Jackson M. Neal in the said storehouse then and thére being then and there feloniously and burglariously to steal, take and carry away,” is good, and1 will support an indictment for burglary and a convictiom thereof against a motion in arrest of judgment upon exceptions thereto. Code, § 1386.
To break and enter a storehouse with intent therefromi to steal the goods and chattels of the store-keeper or owner;, makes burglary, without adding “ where valuable goods; wares, etc., are contained or stored,” under that section of the Code. Those words apply to the words “ or other place of business of another ” in the section, and not to “ dwelling, mansion or storehouse ” therein. Norisitnec*306essary to describe the goods, etc., or allege their value-On demurrer before-verdict, it is good, much more in arrest of judgment.
2. The motion for a new trial was also properly overruled. If the defendant, broke and entered. the - storehouse with intent to. steal, and was prevented from, doing- so in thp very act of trying to open the drawer, the crime is burglary, and there was no error in charging to that effect.
3. Section 4417 of the Code, in respect to .the punishment of persons “ breaking and entering any house or building (otherthan a dwelling-house or its appurtenandes), with intent to steal, but who is detected and prevented ’from carrying such intention into effect; or any person breaking or entering any such house or building and stéaíing therefrom any money,” etc., refers to .other-houses than those wherein burglary is the offence, as described in section 4'386,’containing’ the amendmentsto dwelling-houses and -embracing storehouses; See concurring opinion of Warner, Chief Justice in Williams vs. The State, 46 Ga., 216, where it is clearly shown that section 4417, then 4351, applies to larcenies, not to burglaries, where certain habitations are protected against felonious breaking and entering. The distinction between larceny and burglary -is there clearly taken and is affirmed as law.
■ Judgment affirmed.'